Notice of Allowability
The Applicant arguments and the terminal disclaimer dated 3/5/2021 has been entered and fully considered. Claims 1-6 are pending and they are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 3/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,857,720 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant’s filing of the terminal disclaimer discussed above has overcome the double patenting rejection previously set forth in the non-final office action of 10/28/2020 in view of MORIKAMI (US 10,857,720), hereinafter MORIKAMI.
Besides MORIKAMI, no prior art discloses a liquid blow molding method of feeding a pressurized liquid from a pressure feeding source into a bottomed tubular preform through a blow nozzle to mold the preform into a liquid container of a predetermined shape containing a content liquid, the method comprising: 
1) a preliminary pressurizing step of operating the pressure feeding source with the blow nozzle closed with a sealing body to preliminary pressurize a liquid between the pressure feeding source and the blow nozzle; 
2) an operating condition setting step of setting an operating condition of the pressure feeding source on the basis of data acquired by the preliminary pressurizing step; 

As such claim 1 and its dependent claims 2-6 are allowed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748